Citation Nr: 1624840	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left hip disability.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to November 2001 and from February 2003 to May 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted service connection for a left hip disability with an initial 10 percent disability rating.

This matter was previously before the Board in January 2014, when it was remanded for further development.


FINDINGS OF FACT

1.  Notwithstanding the periods for which a temporary total disability rating was assigned, the Veteran has retained far greater than 5 degrees of thigh extension throughout the appeal period, even after consideration of pain, weakened movement, excess fatigability, incoordination, and flare-ups.

2.  Notwithstanding the periods for which a temporary total disability rating was assigned, the Veteran has retained far greater than 45 degrees of thigh flexion throughout the appeal period, even after consideration of pain, weakened movement, excess fatigability, incoordination, and flare-ups.

3.  Notwithstanding the periods for which a temporary total disability rating was assigned, the Veteran has not had limitation of rotation of the leg with inability to toe-out more than 15 degrees, the inability to cross his legs, or the inability to abduct beyond 10 degrees, even after consideration of pain, weakened movement, excess fatigability, incoordination, and flare-ups.

4.  There is no evidence of ankylosis, flail hip, or femur impairment with regard to the Veteran's left hip disability.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent rating for a left hip disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-55 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2009.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in August 2009, June 2010 and June 2014.  There is nothing that suggests these examinations are inadequate to determine the appropriate rating under the VA rating schedule for the Veteran's service-connected left hip disability.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2014, the Board remanded this matter to ensure all records considered by the Agency of Original Jurisdiction (AOJ) were associated with the claims file and to schedule a new examination.  As previously noted, all pertinent, identified medical records have been obtained and considered regarding this claim.  The AOJ scheduled a new examination in June 2014 as directed.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by pain, weakened movement, excess fatigability, incoordination, and flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations, if feasible, should be expressed in terms of the degree of additional range-of-motion loss due to those factors.  DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A 10 percent rating is currently assigned for the Veteran's left hip disability under 38 C.F.R. § 4.59, which allows consideration of functional loss due to painful motion to be rated to at least the minimum compensable rating for a particular joint.  Temporary total ratings were assigned from January 21, 2010 until March 1, 2010 and from October 5, 2012 until December 1, 2012 for convalescence related to left hip surgery.

Hip disabilities are rated under Diagnostic Codes 5250 through 5255, with 5251, 5252, and 5253 being the relevant criteria for the Veteran's disability, as there is no evidence of hip ankylosis, flail hip, or femur impairment in his case.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5251, a 10 percent rating may be assigned for disabilities marked by thigh extension limited to 5 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is the highest rating available under Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent rating is warranted when thigh flexion is limited to 45 degrees.  A 20 percent rating is assigned when thigh flexion is limited to 30 degrees.  Higher ratings under Diagnostic Code 5252 require further limitation of thigh flexion.

Under Diagnostic Code 5253, which considers impairment of the thigh, a 10 percent rating is assigned when there is limitation of rotation of the leg, with inability to toe-out more than 15 degrees.  A 10 percent rating may also be assigned where the disability is manifested by limitation of adduction of the leg, with the inability to cross the legs.  The maximum 20 percent rating under Diagnostic Code 5253 is appropriate when there is inability to abduct beyond 10 degrees.

The normal range of hip flexion is from 0 to 125 degrees and the normal range of hip abduction is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran has been provided three examinations during the appeal period:  August 2009, June 2010 and June 2014.  The examination reports appear consistent with each other and with the Veteran's treatment records.

The August 2009 examination revealed hip flexion to 110 degrees with pain noted at 90 degrees.  Extension was limited to 25 degrees.  Adduction was 20 degrees.  Abduction was 40 degrees.  External rotation was 40 degrees with pain noted at 30 degrees.  Internal rotation was 30 degrees.  The August 2009 examiner noted a slight antalgic gait.  The examiner further noted there was no additional functional impairment, to include additional loss of range of motion, beyond that shown on initial range of motion testing due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.

The June 2010 examination revealed hip flexion to 80 degrees with pain noted at 60 degrees.  Extension was 15 degrees with pain noted at the end point.  Adduction was 15 degrees with pain noted at 8 degrees.  Abduction was 30 degrees with pain noted at 20 degrees.  External rotation was 35 degrees with pain noted at 20 degrees.  Internal rotation was 28 degrees with pain noted at 20 degrees.  The examiner noted there was no additional functional impairment, to include additional loss of range of motion, beyond that shown on initial range of motion testing due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.

The June 2014 examination revealed hip flexion to 65 degrees with evidence of pain at the end point.  Extension was 20 degrees with evidence of pain at the end point.  Abduction was not lost beyond 10 degrees.  Adduction was not such that the Veteran could not cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Repetitive- use testing resulted in a loss of 5 degrees of flexion, but there was no other additional range of motion loss noted.  Noted was the Veteran's report that he suffered from flare-ups with weather changes and activities.  

The examiner noted pain and weakness could significantly limit functional ability during flare-ups or with repeated use over a period of time.  The examiner further explained additional limitation due to pain, weakness, fatigability and incoordination is feasible and likely to occur; however, he explained that it was not possible to determine actual degrees of additional range of motion loss during flareups without being present to objectively determine such losses.  This explanation is logical and the Board finds it sufficient to support the examiner's determination that additional range of motion loss could not be specified in terms of degrees.

The Board finds an compensable rating is not warranted under Diagnostic Code 5251 at any point during the appeal period because the Veteran thigh extension has not been limited to 5 degrees or less at any point in the appeal period, even after consideration pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The greatest loss of extension was shown during the June 2010 examination, when it was limited to 15 degrees.  This is well beyond the level that necessitates a compensable rating under Diagnostic Code 5251.  At that time, the examiner noted there was no additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.  Although and June 2014 examiner indicated there may be additional functional impairment due to these factors, the range of extension at that time was beyond that shown on the earlier examination.  Thus, the Board finds it is less likely than not that the Veteran's extension has been limited to 5 degrees or less at any point during the appeal period.

The Board finds a compensable rating is not warranted under Diagnostic Code 5252 at any point during the appeal period because the Veteran thigh flexion has not been limited to 45 degrees or less at any point in the appeal period, even after consideration pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The greatest limitation of flexion was shown during the June 2014 examination when it was 65 degrees with pain noted at the end point.  This is well beyond the level that necessitates a compensable rating under Diagnostic Code 5251.  In the June 2010 examination, pain was noted at 60 degrees.  At that time, the examiner noted there was no additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The Board acknowledges the June 2014 indicated there may be additional functional impairment due to these factors, but he did not suggest the substantial loss of range of motion that would warrant a 20 percent rating under Diagnostic Code 5252.  To warrant a 20 percent rating under Diagnostic Code 5252, the Veteran's thigh flexion would have to be limited to 30 degrees or less.  Evidence of painful motion has never been noted beyond 60 degrees.  The Board notes the Veteran asserted his hip flexion was limited to 30 degrees or less in his May 2010 notice of disagreement.  The Board finds he is competent to establish range of motion loss generally, but does not possess the requisite expertise or training to establish the specific degrees of range of motion loss.  This type of measurement is typically established by medical professionals with the assistance of a goniometer or other device.  Further, the June 2010 examination revealed far greater range of motion.  Thus, the Board finds it is less likely than not that the Veteran's thigh flexion has been limited beyond 45 degrees at any point in the appeal period, even after consideration of additional functional impairment due to pain, weakened movement, excess fatigability, incoordination, and flare-ups.

The Board finds a compensable rating is not warranted under Diagnostic Code 5252 at any point during the appeal period.  The Veteran has not had limitation of rotation of the leg with inability to toe-out more than 15 degrees, the inability to cross his legs, or the inability to abduct beyond 10 degrees, even after consideration of pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The most recent examiner in June 2014 specifically indicated none of these criteria were shown.  The Veteran's range of motion in prior examinations was well beyond that shown in the June 2014 examination.  Thus, a compensable rating under Diagnostic Code 5252 is not warranted.  

Ultimately, the record establishes a compensable rating is not warranted under any of the diagnostic codes for rating hip disability.  As such, the 10 percent rating under 38 C.F.R. § 4.59 is appropriate.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's left hip disability, as discussed above, is manifested by the loss of range of motion, which is clearly contemplated by the rating criteria in Diagnostic Codes 5250 through 5255.  These rating criteria, which represent the average impairment of earning capacity resulting from disability, also take into account the pain and limitation of function reported by the Veteran.

The Veteran has reported additional symptomatology, primarily pain and stiffness, with periods of prolonged sitting or standing.  Interference with sitting and standing is considered as part of the schedular rating criteria under 38 C.F.R. § 4.45, which contemplates disturbance of locomotion and interference with weight-bearing.  To the extent that prolonged sitting or standing causes incidental pain in the hip area, such pain, whether or not it radiates, is considered as part of the schedular rating criteria because the DeLuca factors and 38 C.F.R. §§ 4.40, 4.45, 4.59 are part of and inform the schedular rating for the musculoskeletal system, including the joints.  See Sowers v. McDonald, 27 Vet. App. 472, 479 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Mitchell, 25 Vet. App. at 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain).  The Veteran has not reported any additional symptomatology as a result of his left hip disability.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 114-15.

The Board has also considered a total disability based on individual unemployability (TDIU), as an appeal of an initial rating encompasses a TDIU claim when unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, the issue of unemployability has not been raised by the record as it appears the Veteran has been employed throughout the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for a left hip disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


